Citation Nr: 0622153	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to an initial disability rating greater than 
10 percent for hepatitis B from June 26, 2001 to July 2, 
2001.

4.  Entitlement to an initial disability rating greater than 
20 percent for hepatitis B as of July 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
March 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The file was originally before the RO 
in St. Petersburg, Florida.  The veteran currently lives in 
Montgomery, Alabama.  The veteran testified at a Travel Board 
hearing in December 2003.

In September 2004, the current claims before the Board were 
remanded for service medical records (SMRs), VA treatment 
records, private medical evidence, and a VA examination.  The 
case has been returned to the Board and is again ready for 
appellate action.

In addition, in September 2004, the Board confirmed the RO's 
denial of service connection for headaches.  The veteran has 
not appealed this finding.  Therefore, with respect to this 
matter, the Board's September 2004 decision, which subsumes 
the prior RO decision, is final.  38 U.S.C.A. § 7105 (West 
2002);
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2005).  




FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
condition in an August 1981 rating decision; it notified the 
veteran of the denial but he did not initiate an appeal.

2.  Evidence received since the August 1981 rating decision 
is new, bears directly and substantially upon the matter and 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
left knee claim.

3.  The veteran has left knee arthritis that is not related 
to a disease or injury in his active service, and was not 
manifest within one year of service.  

4.  The veteran has low back arthritis that is not related to 
a disease or injury in his active service, and was not 
manifest within one year of service.  

5.  The veteran's hepatitis B is manifested by intermittent 
symptoms such as abdominal pain, cramping, vomiting blood, 
nausea, elevated liver function tests, fatigue, dizziness, 
and chills; however, the evidence demonstrates no mental 
disorder related to hepatitis B, no incapacitating episodes, 
no malnutrition (i.e., weight loss), no anorexia, and no 
evidence of hepatomegaly (enlarged liver).    


CONCLUSIONS OF LAW

1.  The rating decision of August 1981 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left knee condition.  38 
U.S.C.A. § 5108 (West 2002);
38 C.F.R.  § 3.156(a) (as in effect for claims filed prior to 
August 29, 2001).

3.  Service connection for a left knee condition is not 
established.  38 U.S.C.A.  §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

4.  Service connection for a low back condition is not 
established.  38 U.S.C.A.  §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

5.  The criteria for an initial disability rating of 30 
percent, but no greater, for hepatitis B have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.114, Diagnostic 
Code 7345 (2005); 4.114, Diagnostic Code 7399-7345 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to his left knee condition on appeal, the Board 
observes that service connection for a bilateral knee 
condition was previously denied in an August 1981 RO 
decision.  The Board notes that the claim presently on appeal 
is framed as entitlement to service connection for a left 
knee condition.  However, the Board finds that the prior 
adjudication was of the same claim, however styled.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, although 
the RO has adjudicated the issue of entitlement to service 
connection for a left knee condition on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  See 
Barnett, supra.

The veteran's claim to reopen service connection for a left 
knee condition was received in June 2001.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  According to 
VA regulation, "new and material evidence" means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO denied service connection for a bilateral knee 
condition in an August 1981 rating decision because it found 
that there was no evidence of any knee condition during 
service and no link between the veteran's current left knee 
pain and his active service.  Evidence of record at the time 
of the August 1981 rating decision consisted of SMRs, VA 
outpatient records from 1976 to 1981, and a statement in 
support of the veteran's claim.  

Upon review of the evidence submitted after the final August 
1981 rating decision, the Board finds that VA outpatient 
treatment records from 1998 to 2005 diagnosing the veteran 
with left knee arthritis (among other left knee conditions) 
show that the veteran suffers from a verifiable condition, as 
opposed to undiagnosed, subjective pain.  Thus, the evidence 
is new, bears directly and substantially upon the matter and 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
left knee claim.  Consequently, it is thus new and material 
within the meaning of 38 C.F.R.  § 3.156(a) (as in effect 
prior to August 29, 2001).  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.  

As discussed above, the Board has reopened the claim for 
service connection for a left knee condition.  The Board 
observes that the RO has previously addressed the claim on 
the merits in the May 2002 rating decision, June 2003 
statement of the case (SOC), and February 2006 supplemental 
statement of the case (SSOC), so that the Board may also do 
so without prejudice to the appellant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

The Board now turns to the issues of service connection for 
his left knee and low back claims.  The first requirement for 
any service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran has been most recently 
diagnosed with degenerative arthritis of the left knee, among 
other conditions.  See VA examinations and X-rays from July 
1998 and March 2002.  With regard to his low back claim, the 
veteran has been diagnosed with arthritis and mild lumbar 
spondylosis.  See VA examination and X-rays from March 2002.  
Thus, the evidence clearly demonstrates current left knee and 
low back conditions.  

The veteran asserts in his recent substantive appeal and 
during his Travel Board testimony that he injured both his 
back and left knee during service when he fell in a 
scaffolding accident in 1973 and in a stairs accident in 
1974.  In contrast, in his original claim received in August 
1981 for service connection for a knee condition, the veteran 
contended that his knee condition stems from a "basketball" 
injury during service.  Significantly, in his original August 
1981claim, there is no mention of either the scaffolding or 
stairs accident.  In this regard, the veteran's sometimes 
inconsistent statements undermine his overall claims.  This 
problem is found to provide evidence against this claim.   

The Board acknowledges that the RO attempted, without 
success, to obtain inpatient SMRs from a German hospital to 
verify the veteran's alleged treatment for low back and knee 
conditions after the alleged scaffolding and stairs accidents 
in 1973 and 1974.  Several attempts were made to secure these 
SMRs from the National Personnel Records Center (NPRC), but 
the NPRC stated in July 2005 that records for that particular 
hospital were unavailable.   

The Board acknowledges that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are missing or presumed destroyed.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992). See See O'Hare vs. Derwinski, 1 
Vet. App. 365 (1991).  In this regard, the RO attempted to 
obtain these records without success, and in fact received a 
negative reply.  The Board finds no basis for further pursuit 
of additional SMRs.  Beyond this fact, for reasons noted 
above, it is very unclear if this treatment ever occurred. 
    
The available SMRs show no complaint, treatment, or diagnosis 
of any left knee condition while in service.  As for the low 
back, a SMR treatment record from February 1974 records back 
pain related to a strain the veteran suffered while lifting 
heavy equipment.  The veteran was treated with whirlpool 
therapy and ice.  No further treatment for a back disorder is 
noted in the SMRs.  Most significantly, the veteran's 
separation examination was negative for any back or left knee 
conditions.  SMRs, as a whole, are found to provide strong 
evidence against the claim.  There is simply no objective 
evidence of chronic low back or left knee conditions during 
military service.  Therefore, service connection may not be 
established based on chronicity in service for either 
condition.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

Post-service, according to the veteran's own testimony at the 
Board hearing, his first treatment for any back condition was 
in September 1997, approximately 23 years after discharge 
from service.  See VA X-rays and treatment records from 
September and October of 1997.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection may not 
be established on a presumptive basis for arthritis within 
one year of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R.  
§ 3.307(a)(3).  Nor may service connection be established for 
the low back based continuity of symptomatology after 
service.  38 C.F.R.  § 3.303(b); Savage, 10 Vet. App. at 494-
97.  The post-service medical record, as a whole, provides 
very negative evidence against the back claim as it indicates 
a condition that began decades after service with no 
connection to service. 

Post-service, in connection with his left knee claim, the 
Board acknowledges that the veteran received treatment for a 
left knee strain several years after service in September 
1976 after a basketball game.  In any event, service 
connection may not be established on a presumptive basis for 
left knee arthritis within one year of service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  The veteran's current 
condition (his left knee arthritis), was not diagnosed until 
July 1998, many years after service (see July 1998 VA 
examination and X-rays).     

VA outpatient records do show treatment throughout 1982 for 
left knee effusion.  The veteran underwent surgeries for his 
left knee in 1982 and 2000, and arthroscopic surgery in 1988 
and 1989.  Significantly, a review of the evidence of record 
shows that the veteran has sustained several intercurrent 
left knee injuries since service in 1981, 1987, and 1989.  As 
to the low back, the veteran fell and hurt his back in 
February 1995.   See VA outpatient record of June 1982, VA 
examination of July 1998, Social Security Administration 
decision of November 1998, VA examination of March 2002.  
Consequently, his low back disorder and leg injuries may be 
more properly attributable to intercurrent causes per 38 
C.F.R.  § 3.303(b).  These facts provide more negative 
medical evidence against the veteran's claims.

In any event, the Board finds no competent evidence of a 
nexus between the veteran's current low back and left knee 
conditions and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  
Neither the veteran nor his representative, as a lay person 
not trained or educated in medicine, is competent to offer an 
opinion as to a medical diagnosis. Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for either a low back or left knee 
condition.  See O'Hare, supra.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  The claims for service 
connection are denied.  

The Board now turns to the increased rating claim for 
hepatitis B.  Disability ratings are determined by applying 
the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  Consistent with the facts found, if there 
is disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Procedurally, the veteran's claim for service connection for 
Hepatitis B was received in June 2001.  In a May 2002 rating 
decision, the RO granted service connection at 0 percent 
(noncompensable).  The veteran responded with a July 2002 
notice of disagreement with the initial rating assigned.  A 
SOC was issued June 2003, and the veteran filed a VA Form 9 
in response in July 2003.  Subsequently, an SSOC was issued 
in February 2006, further increasing the initial rating 
assigned for hepatitis B.       

From June 26, 2001 to July 2, 2001, the veteran's hepatitis B 
is rated as 10 percent disabling by analogy under Diagnostic 
Code 7399-7345, infectious hepatitis.  38 C.F.R. § 4.114 
(2001).  This 10 percent rating was effective from June 26, 
2001, the date the original claim for service connection for 
hepatitis B was received.  The 10 percent rating ended on 
July 2, 2001, the effective date for the amendments to 
38 C.F.R. § 4.114.  

As of July 2, 2001, the veteran's hepatitis B is rated as 20 
percent disabling under Diagnostic Code 7345, chronic liver 
disease without cirrhosis (including Hepatitis B).  38 C.F.R. 
§ 4.114 (2005).  As noted above, this 20 percent rating was 
effective from July 2, 2001, the effective date for the 
amendments to 38 C.F.R. § 4.114.  

The veteran's original claim for service connection for 
hepatitis B was received in June 2001.  The rating criteria 
for liver disabilities were amended during the course of this 
appeal.  See 66 Fed. Reg. 29,486 (May 31, 2001) (effective 
July 2, 2001) (codified at 38 C.F.R. pt. 4).  The amendments 
change the rating criteria for Diagnostic Code 7345, 
recharacterized as chronic liver disease without cirrhosis, 
to include hepatitis B, and added Diagnostic Code 7354, 
hepatitis C (or non-A, non-B hepatitis).  The amended rating 
criteria include symptoms of fatigue, malaise, anorexia, 
weight loss, and hepatomegaly, or the duration of 
incapacitating episodes within the previous year.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  

Therefore, prior to July 2, 2001, the Board may apply only 
the old version of the rating criteria.  As of July 2, 2001, 
the Board must apply both the old and new versions, and 
ultimately select whichever is more favorable to the veteran.

The Board notes that in its February 2006 SSOC, the RO 
addressed both the old and new versions of the regulations.  
Copies of the amended regulations were sent to the veteran as 
part of the SSOC.  His signed response in March 2006 
indicated he had no further evidence or argument to present 
on the issue.  Therefore, the Board may also consider each 
version without determining whether doing so will be 
prejudicial to the veteran.  Bernard, 4 Vet. App. at 392-94.  

Under both the old and new regulations, ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  
38 C.F.R. § 4.114 (2001 and 2005). 

Under the old regulations, Diagnostic Code 7345 provides that 
infectious hepatitis productive of demonstrable liver damage 
with mild gastrointestinal disturbance warrants a 10 percent 
rating.  Minimal liver damage, with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warrants a 30 percent evaluation.  A 60 
percent evaluation is for assignment in cases of moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
38 C.F.R. § 4.114 (2001).

Under the new regulations, a 20 percent rating is assigned 
for daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  The next higher evaluation of 40 percent is 
assigned for daily fatigue, malaise, and anorexia, 
accompanied by minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past twelve-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2005). 

Under the new regulations, Note (2) under Diagnostic Code 
7345 defines an "incapacitating episode" as "a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  Note (3) indicates that 
hepatitis B infection must be confirmed by serologic testing. 
Id. 

The evidence of record supports a higher 30 percent rating 
under the older regulations.  38 C.F.R. § 4.7.  Specifically, 
the evidence of record demonstrates minimal liver damage, 
with associated fatigue, and gastrointestinal disturbance of 
lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  In this regard, 
the evidence indicates that the veteran has occasionally 
experienced symptoms such as abdominal pain, cramping, 
vomiting blood, nausea, elevated liver function tests, 
fatigue, dizziness, and chills associated with his hepatitis 
B.  See VA treatment records from March 1997, March 1998, May 
1999, September 1999, July 2000, and June 2002; VA 
examinations of March 2002 and October 2005; and veteran's 
December 2003 Travel Board testimony.  

In addition to the above, although no specific therapeutic 
measures have been undertaken for the veteran's hepatitis B, 
VA prescription records from 2002 to 2005 list various 
stomach medications the veteran has been treated with due to 
associated gastrointestinal discomfort.  

In sum, although the evidence does not demonstrate all of the 
criteria for the 30 percent rating, the Board finds that the 
overall disability picture more closely approximates the 
criteria for the this rating under the prior regulations.  
38 C.F.R. § 4.7.  This rating is effective back to June 26, 
2001.   
     
However, the evidence of record does not warrant a disability 
rating greater than 30 percent under either the previous or 
amended regulations. Id. 

That is, under the previous regulations, the evidence does 
not demonstrate moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Under the amended regulations, the evidence does 
not reflect daily fatigue, malaise, and anorexia, accompanied 
by minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past twelve-month period.

In particular, VA examinations of March 2002 and October 2005 
objectively describe no mental disorder related to hepatitis 
B, no incapacitating episodes, no malnutrition (i.e., weight 
loss), no anorexia, and no evidence of hepatomegaly (enlarged 
liver).  According to the October 2005 VA examiner, the 
impression of a most recent computed tomography (CT) scan 
showed a normal liver.  Intermittent malaise, chills, and 
weakness were noted, but the veteran denied recent nausea or 
vomiting.  In fact, the veteran's description of the severity 
and frequency of the symptoms of his hepatitis B disorder is 
inconsistent when comparing his statements made to the 
October 2005 VA examiner vs. his December 2003 Travel Board 
testimony, providing further evidence against a higher 
rating.  More importantly, VA treatment records from 2000 to 
2005 generally show few instances of treatment and complaints 
regarding his Hepatitis B, despite evidence of consistent 
treatment for other ailments.     

The Board adds that it does find that the veteran's hepatitis 
B disability should not be increased for a separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.

Accordingly, in light of the above discussion, the Board 
finds that under both the old and new regulations the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for the veteran's service-connected 
hepatitis B condition based on the old criteria.  38 C.F.R. § 
4.3.  The Board emphasizes that the 30 percent rating 
assigned is effective back to June 26, 2001, the date of 
receipt of the original claim for service connection for 
hepatitis B.   

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by letters dated in February 2003, November 2003, and 
November 2004, as well as information provided in the rating 
decision, SOC, and SSOC, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 C.F.R. § 3.159.  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the November 2003 and November 2004 VCAA letters 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The Board finds 
no harm to the veteran in giving him this additional notice 
following the adverse rating action.  

The Board observes that the RO issued the initial February 
2003 VCAA letter after the May 2002 rating decision on 
appeal.  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
required assistance, as discussed below, such that there is 
no prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94 
(1993).  Also, the Board emphasizes that neither the veteran 
nor his representative has made any showing or allegation 
that the timing or content of VCAA notice has prejudiced him 
in any way.

The Board also emphasizes that the increased rating portion 
of this appeal arises from an initial rating assigned when 
the RO awarded service connection, such that the original 
letter refers to the requirements for establishing service 
connection.  See VAOPGCPREC 8-2003 (no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., effective date, increased rating after an 
initial award of service connection, if notice has already 
been provided).  In any event, the RO issued an additional 
VCAA letter in November 2003 with information as to what the 
evidence must show for an increased rating. 

With regard to the claims for service connection, since the 
Board has concluded above that the preponderance of the 
evidence is against these claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
to the increased initial rating claim, since service 
connection was granted, and a 30 percent rating has now been 
assigned effective date of receipt of claim, there is no 
potential service connection or effective date issue that 
would warrant additional notice.  Dingess, supra.  

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims 
(Court)also issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181, which held, in pertinent part, that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) require 
the VA by way of a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

In this regard, although the veteran was neither provided 
with a definition of new and material evidence nor advised as 
to what specific new and material evidence was required to 
reopen his left knee claim, the Board finds no prejudice to 
the veteran as the Board has reopened his left knee claim and 
considered the claim on the merits.  Simply put, the Board 
declines to remand for VCAA notice in connection with new and 
material evidence when there is no indication that doing so 
would yield any benefit for the veteran, as the claim was 
reopened.  Bernard, 4 Vet. App. at 392-94; Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

The Board notes that a VA etiological opinion has not been 
obtained for the low back and left knee claims.  However, the 
Board finds that the evidence, discussed above, indicates 
that the veteran did not receive treatment for a chronic left 
knee or back condition during service.  There is also no 
competent medical evidence indicating a nexus between service 
and the conditions at issue.  Thus, a remand for an 
examination and/or opinion is not necessary to decide these 
claims.
See 38 C.F.R. § 3.159 (c)(4) (2005).  As service and post-
service medical records provide, as a whole, no basis to 
grant these claims, and provide evidence of intercurrent 
causes, the Board finds no basis for a VA examination/opinion 
to be obtained.

With respect to the duty to assist, the RO has secured SMRs, 
a Social Security Administration decision, VA examinations, 
and relevant VA treatment records.    There is no indication 
in the claims folder that the veteran identified and 
authorized VA to obtain any additional private records other 
than what he has submitted himself.  In a March 2006 
statement, the veteran indicated he had no further evidence 
to submit.  

The Board acknowledges that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are presumed destroyed or are otherwise unavailable.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  See O'Hare, supra.  
Nonetheless, when VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)  
     
Review of the claims folder reveals that the veteran's 
alleged missing inpatient SMRs dated in 1973 and 1974 from a 
German hospital were requested from the NPRC, but a specific 
July 2005 response documented that hospital records in this 
instance were not available after 1970.  The Board finds no 
basis for further pursuit of additional SMRs.

The Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
September 2004 remand.


ORDER

As new and material evidence has been received, the claim for 
service connection for a left knee condition is reopened.  

Service connection for a left knee condition is denied. 

Service connection for a low back condition is denied.  

An initial disability rating of 30 percent for hepatitis B is 
granted, effective from June 26, 2001.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


